Name: Council Regulation (EC) No 2826/2000 of 19 December 2000 on information and promotion actions for agricultural products on the internal market
 Type: Regulation
 Subject Matter: consumption;  EU finance;  trade policy;  agricultural activity;  marketing
 Date Published: nan

 23.12.2000 EN Official Journal of the European Union L 328/2 COUNCIL REGULATION (EC) No 2826/2000 of 19 December 2000 on information and promotion actions for agricultural products on the internal market THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Having regard to the opinion of the Committee of the Regions, Whereas: (1) Under the sectoral provisions in force, the Community can carry out promotional work on the internal market for a number of agricultural products. (2) Given the outlook for the markets and the experience acquired, and in order to provide full information to consumers, a comprehensive and consistent information and promotion policy should be followed, on the internal market, for agricultural products and their method of production, and in a subsidiary way for food products, on the same lines as provided for in regard to third countries but with no encouragement to consumption of any product by reason of its specific origins. (3) Such a policy will usefully supplement and reinforce the schemes run by Member States by boosting product image in Community consumers' eyes, in particular as regards the quality, nutritional value and safety of foodstuffs and the methods of production. (4) Criteria should be set for selecting products and sectors concerned and the themes of the Community campaign. (5) To ensure the consistency and effectiveness of programmes, the general approach regarding the essential elements of these should be defined for each product or sector by means of guidelines. (6) Given the technical nature of the tasks to be performed, the Commission should be able to have recourse to a committee of communication experts or to technical assistants. (7) Financing rules must be set: as a general rule, so that proposing organisations and Member States assume their responsibilities, the Community should meet only part of the cost of actions. However, in exceptional cases it may be more suitable not to require any financial contribution from the relevant Member States. In the case of information on some Community schemes regarding product origin, organic production, relevant logo and labelling as well as on the graphic symbols laid down in the said legislation, in particular for extremely remote regions, financing shared between the Community and Member States may be justified by the need to provide information to the public on these relatively recent schemes. (8) To ensure the greatest cost-effectiveness, the implementation of actions should be entrusted, through appropriate procedures, to bodies with the necessary structure and expertise. (9) In order to verify the proper implementation of the programmes and their impact, programme execution should be carefully monitored by Member States and the impact of actions assessed by an independent body. (10) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (4). (11) Expenditure on the financing of actions and European technical assistance should be classed as intervention expenditure under Article 1(2)(e) of Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (5). (12) The promotional measures contained in the sectoral regulatory provisions differ in their rules of execution and have been frequently amended. As a result they are difficult to apply. They should be standardised, simplified and incorporated in a single text. Accordingly, the sectoral provisions and rules regarding promotion should be repealed. (13) Measures should be laid down for transition between the sectoral provisions and rules and the new arrangements provided for in this Regulation, HAS ADOPTED THIS REGULATION: Article 1 1. The Community may finance, wholly or in part, actions of information and promotion in respect of agricultural products and their method of production and food products, carried out in its territory. 2. The actions referred to in paragraph 1 must not be brand-oriented nor incite to consumption of a product on grounds of its specific origin. This provision does not exclude the possibility of indicating the origin of a product covered by actions referred to in Article 2 in the case of designations conferred under Community provisions. Article 2 The actions referred to in Article 1 shall comprise: (a) public relations work, promotion and advertising, which in particular draws attention to intrinsic features and advantages of Community products, notably the quality and safety of food, specific production methods, nutritional and health value, labelling, high animal welfare standards and respect for the environment; (b) participation in events, fairs and exhibitions of national or European importance, in particular with stands aimed at upgrading the image of Community products; (c) actions of information notably on the Community systems covering protected designation of origin (PDO), protected geographical indication (PGI), guaranteed traditional specialities (GTSs), organic production, labelling, as well as on the graphic symbols laid down in legislation, in particular for extremely remote regions; (d) actions of information on the Community system covering quality wines produced in specified regions (quality wines psr), wines with geographical indication and spirit drinks with geographical indication or reserved traditional indication; (e) studies to assess the results of the promotion and information activities. Article 3 The sectors and products which may be covered by the actions referred to in Article 1 shall be determined having regard to the following criteria: (a) the desirability of drawing attention to the quality, typical features, specific production method, nutritional and health value, safety, welfare or environment-friendliness of the products in question, by means of thematic or target-specific campaigns; (b) the implementation of a consumer information labelling system and of product traceability and control systems; (c) the need to tackle specific or short-term difficulties in individual sectors; (d) the desirability of providing information on the Community PDO/PGI, GTS and organic production schemes; (e) the desirability of providing information on the Community system covering quality wines psr, wines with geographical indication and spirit drinks with geographical indication or reserved traditional indication. Article 4 1. Every two years the Commission shall, in accordance with the procedure laid down in Article 13, draw up a list of the themes and products referred to in Article 3. If necessary this can be modified in the interval by the same procedure. 2. Before drawing up the list referred to in paragraph 1, the Commission may consult the Standing Group on Promotion of Agricultural Products of the Advisory Committee on Agricultural Product Health and Safety. Article 5 1. For each sector or product selected the Commission shall, in accordance with the procedure laid down in Article 13(2), adopt a strategy defining guidelines to which proposals for information and promotion programmes must conform. 2. When laying down the guidelines referred to in paragraph 1, the Commission may consult the Standing Group on Promotion of Agricultural Products of the Advisory Committee on Agricultural Product Health and Safety. 3. These guidelines shall give general indications, in particular concerning: (a) objectives and targets, (b) one or more themes to be the subject of the measures selected, (c) the types of action to be undertaken, (d) the duration of programmes, (e) the indicative distribution, by market and type of measure, of the amount available for the Community's contribution to programmes. Article 6 1. For the actions referred to in Article 2(a),(b) and (d) and in accordance with the guidelines referred to in Article 5, the professional and/or interprofessional organisation(s) representing the sector(s) concerned, shall, in collaboration with an implementing body which it has/they have selected after inviting competitive offers by all appropriate means, draw up an information and promotion programme of a maximum duration of 36 months. A programme may cover one or more interested Member States, which shall draw up a specification laying down the criteria for evaluating the programmes. A programme may be from a European-level organisation or an organisation spanning one or more Member States. The latter programmes shall have priority. 2. The Member State(s) concerned shall examine the suitability of each programme and its conformity and that of the proposed implementing body with the provisions of this Regulation, the guidelines and the relevant specification. They shall also check that the programme offers value for money. The Member State(s) shall then draw up a provisional list of programmes and bodies selected within the limit of available funds and undertake to contribute to financing these programmes. 3. Member States shall send the Commission a provisional list of programmes and bodies selected and copies of the programmes. If the Commission finds that a programme which has been submitted is not in line with Community rules or the guidelines it shall within a time limit to be determined notify the Member State(s) concerned of the ineligibility of all or part of that programme. Once this time limit has been exceeded, the programme shall be deemed eligible. Member States shall take account of any observations made by the Commission within the time limit. On its expiry the Member State(s) shall draw up and immediately send the Commission a final list of selected programmes. The Commission shall inform the Management Committee referred to in Article 13 of the programmes selected and the corresponding budgets at the earliest opportunity. Article 7 1. In the absence of information programmes for one or more of the actions referred to in Article 2(c) presented by the organisations referred to in Article 6 each interested Member State shall draw up on the basis of guidelines established by the Commission its specification and select through a public call for tenders the implementing body for the programme it undertakes to part-finance. 2. It shall send the Commission the chosen programme accompanied by a reasoned opinion on its suitability, its conformity and that of the proposed body with the provisions of this Regulation and the guidelines, and its value for money. 3. For the purposes of the Commission's examination of programmes and their final approval by Member States, the second, third and fourth subparagraphs of Article 6(3) shall apply. Article 8 1. For drawing up the guidelines referred to in Article 5, the Commission may call on the assistance of a committee of independent communication experts or on technical assistants. 2. The Commission shall use an open or restricted call for tenders to select: (a) the technical assistant(s) referred to in paragraph 1, (b) the body or bodies responsible for assessing the impact of actions implemented pursuant to Articles 6 and 7. Article 9 1. The Community shall finance: (a) in full, the actions referred to in Article 2(e); (b) in part, the other information and promotion actions referred to in Article 2. 2. The Community's contribution to the actions referred to in paragraph 1(b) may not exceed 50 % of their actual cost. Without prejudice to paragraph 4, Member States shall fund 20 % of the actual cost of the actions referred to in paragraph 2, the rest of the financing being borne by the proposing organisations. The payments made by Member States and/or trade or inter-trade organisations may come from parafiscal charges. 3. However, where justified and provided that the programme is of manifest Community interest, it may be decided, in accordance with the procedure laid down in Article 13(2), that the proposing organisation will be responsible for all the financing not supplied by the Community. 4. For the actions referred to in Article 7, Member States shall be responsible for the part of the financing not supplied by the Community. Member States' payments may come from parafiscal charges. Article 10 1. The body or bodies entrusted with implementing the actions referred to in Article 6(1) and Article 7(1) must have expertise in the products and markets concerned and have the necessary resources for highly effective implementation, having due regard to the programmes' European dimension. 2. Member States will be responsible for surveillance and payments in the case of all actions other than those referred to in Article 9(1)(a). Article 11 Community financing of the actions referred to in Article 1 shall be held to fall under Article 1(2)(e) of Regulation (EC) No 1258/1999. Article 12 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 13(2). Article 13 1. The Commission shall be assisted by the Management Committee for Oils and Fats set up under Article 37 of Regulation No 136/66/EEC (6) and by the management committees set up under the corresponding articles of the other regulations on the common organisation of agricultural markets (hereinafter called the Committees). 2. In cases where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month. 3. The Committees shall adopt their rules of procedure. Article 14 Every two years, for the first time before 31 December 2003, the Commission shall send the European Parliament and the Council a report on the application of this Regulation, dealing in particular with the programmes selected and the utilisation of appropriations, accompanied by any appropriate proposals. Article 15 1. The following provisions shall be deleted: (a) Article 11 of Council Regulation 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (7), (b) Article 2 of Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organisation of the market in flax and hemp (8), (c) Article 20(4) of Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (9), (d) Articles 1 and 2 of Council Regulation (EEC) No 1332/92 of 18 May 1992 introducing specific measures for table olives (10), (e) Article 31(4) of Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (11), (f) Article 26(4) of Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (12), (g) the second indent of the second paragraph of Article 1 and the second subparagraph of Article 2(1) of Council Regulation (EC) No 399/94 of 21 February 1994 concerning specific measures for dried grapes (13), (h) Article 54 of Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (14), (i) Article 35(5) of Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (15). 2. In Regulation (EC) No 399/94 the words and the promotion and (d) and (e) shall be deleted from the first paragraph of Article 1 and Article 2(2) respectively. 3. Council Regulations (EEC) No 1195/90 of 7 May 1990 on measures to increase the consumption and utilisation of apples (16), (EEC) No 1201/90 of 7 May 1990 on measures to increase the consumption of citrus fruit (17), (EEC) No 2067/92 of 30 June 1992 on measures to promote and market quality beef and veal (18), (EEC) No 2073/92 of 30 June 1992 on promoting consumption in the Community and expanding the markets for milk and milk products (19), (EC) No 2275/96 of 22 November 1996 introducing specific measures for live plants and floricultural products (20) and (EC) No 2071/98 of 28 September 1998 on publicity measures on the labelling of beef and veal (21) shall be repealed. 4. The provisions, terms and regulations specified in paragraphs 1 and 2 shall remain applicable to promotion and information programmes decided before the entry into force of the Regulation applying this Regulation. Article 16 The Commission shall adopt, in accordance with the procedure provided for in Article 13(2), the necessary measures to facilitate transition from the provisions referred to in Article 15 to those of this Regulation. Article 17 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 2001. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 2000. For the Council The President J. GLAVANY (1) OJ C 365 E, 19.12.2000, p. 270. (2) Opinion delivered on 15 December 2000 (not yet published in the Official Journal). (3) Opinion delivered on 15 December 2000 (not yet published in the Official Journal). (4) OJ L 184, 17.7.1999, p. 23. (5) OJ L 160, 26.6.1999, p. 103. (6) OJ L 172, 30.9.1966, p. 3025. Regulation as amended by Regulation (EC) No 2702/1999 (OJ L 327, 21.12.1999, p. 7). (7) OJ L 172, 30.9.1966, p. 3025. Regulation as amended by Regulation (EC) No 2702/1999 (OJ L 327, 21.12.1999, p. 7). (8) OJ L 146, 4.7.1970, p. 1. Regulation as last amended by Regulation (EC) No 2702/1999. (9) OJ L 356, 24.12.1991, p. 1. Regulation as last amended by Regulation (EC) No 2598/95 (OJ L 267, 9.11.1995, p. 1). (10) OJ L 145, 27.5.1992, p. 1. Regulation as last amended by Regulation (EC) No 1267/95 (OJ L 123, 3.6.1995, p. 4). (11) OJ L 173, 27.6.1992, p. 1. Regulation as last amended by Regulation (EC) No 2348/96 (OJ L 320, 11.12.1996, p. 1). (12) OJ L 173, 27.6.1992, p. 13. Regulation as last amended by Regulation (EC) No 2348/96. (13) OJ L 54, 25.2.1994, p. 3. (14) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Regulation (EC) No 1257/1999 (OJ L 160, 26.6.1999, p. 80). (15) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1622/2000 (OJ L 194, 31.7.2000, p. 1). (16) OJ L 119, 11.5.1990, p. 53. (17) OJ L 119, 11.5.1990, p. 65. (18) OJ L 215, 30.7.1992, p. 57. (19) OJ L 215, 30.7.1992, p. 67. (20) OJ L 308, 29.11.1996, p. 7. Regulation as last amended by Regulation (EC) No 2702/1999. (21) OJ L 265, 30.9.1998, p. 2.